Case 19-00730-5-JNC   Doc 496 Filed 10/22/19 Entered 10/22/19 14:22:34   Page 1 of
                                       15
Case 19-00730-5-JNC   Doc 496 Filed 10/22/19 Entered 10/22/19 14:22:34   Page 2 of
                                       15
Case 19-00730-5-JNC   Doc 496 Filed 10/22/19 Entered 10/22/19 14:22:34   Page 3 of
                                       15
Case 19-00730-5-JNC   Doc 496 Filed 10/22/19 Entered 10/22/19 14:22:34   Page 4 of
                                       15
Case 19-00730-5-JNC   Doc 496 Filed 10/22/19 Entered 10/22/19 14:22:34   Page 5 of
                                       15
Case 19-00730-5-JNC   Doc 496 Filed 10/22/19 Entered 10/22/19 14:22:34   Page 6 of
                                       15
Case 19-00730-5-JNC   Doc 496 Filed 10/22/19 Entered 10/22/19 14:22:34   Page 7 of
                                       15
Case 19-00730-5-JNC   Doc 496 Filed 10/22/19 Entered 10/22/19 14:22:34   Page 8 of
                                       15
Case 19-00730-5-JNC   Doc 496 Filed 10/22/19 Entered 10/22/19 14:22:34   Page 9 of
                                       15
Case 19-00730-5-JNC   Doc 496 Filed 10/22/19 Entered 10/22/19 14:22:34   Page 10 of
                                       15
Case 19-00730-5-JNC   Doc 496 Filed 10/22/19 Entered 10/22/19 14:22:34   Page 11 of
                                       15
Case 19-00730-5-JNC   Doc 496 Filed 10/22/19 Entered 10/22/19 14:22:34   Page 12 of
                                       15
Case 19-00730-5-JNC   Doc 496 Filed 10/22/19 Entered 10/22/19 14:22:34   Page 13 of
                                       15
Case 19-00730-5-JNC   Doc 496 Filed 10/22/19 Entered 10/22/19 14:22:34   Page 14 of
                                       15
Case 19-00730-5-JNC   Doc 496 Filed 10/22/19 Entered 10/22/19 14:22:34   Page 15 of
                                       15
